RECEIVED
UNITED STATES DISTRICT COURT

MAY 15 2019 WESTERN DISTRICT OF LOUISIANA
TONY A. MOORE, CLERK ALEXANDRIA DIVISION

MES RNANDRIA, LOUISIANA
DONALD W REYENGA, CIVIL ACTION NO. 1:19-CV-140-P
Petitioner
VERSUS JUDGE DEE D. DRELL
SHERIFF’S OFFICE RED RIVER MAGISTRATE JUDGE PEREZ-MONTES
PARISH, ET AL.,
Respondents

JUDGMENT
For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;
IT IS ORDERED that the Petition (Doc. 1) is DENIED and DISMISSED WITH
PREJUDICE.

pe
SIGNED this / ‘7 day of May 2019, at Alexandria, Louisiana.

  
   

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
